Citation Nr: 0431663	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
September 1942 to December 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied a claim for an increase in a 10 percent 
rating for service-connected bilateral hearing loss.  At the 
veteran's election, an RO Decision Review Officer issued a 
decision in November 2002 that also denied the claim.  

In June 2004, the veteran submitted private medical evidence, 
and he waived initial consideration of that evidence by the 
RO.  The veteran and his spouse testified before the Board at 
a hearing held at the RO in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required of him.


REMAND

In February 1999, the RO awarded service connection and a 10 
percent rating for bilateral hearing loss, effective June 12, 
1998.  The veteran is seeking an increased rating.  
Specifically, he has indicated that he is seeking a 30 
percent rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation is already 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern).  

The veteran testified at the July 2004 hearing before the 
Board that his hearing had worsened since the last VA 
audiological evaluation, which was performed in October 2002.  
An allegation of worsening since a previous evaluation is 
sufficient grounds for a remand for the conduct of a new, 
contemporaneous examination.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  A contemporaneous VA examination is needed in order 
to make an informed decision regarding the veteran's current 
level of functional impairment and adequately evaluate his 
current level of disability.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA to afford a contemporaneous medical 
examination where last examination was about two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Beyond the above, the veteran submitted evidence of a June 
2004 non-VA audiological evaluation from Connely, Pflug & 
Owen, M.D., P.C., in Kearney, Nebraska.  This evaluation 
showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
70
75
LEFT
55
65
70
--
80

Speech recognition ability was 80 percent on the right and 64 
percent on the left.  A letter from that medical provider 
indicated that these results showed mild to severe sloping 
sensorineural hearing loss in both ears.  The examiner also 
noted that these results were commensurate with a December 
2003 evaluation.  

On initial inspection, this examination might be deemed 
sufficient to meet the need for a contemporaneous examination 
of the veteran and an assessment of his allegation of 
worsening hearing since the 2002 VA examination.  However, 
the examination does not provide all of the necessary 
information.  For example, it does not appear that there is 
any finding on examination for the veteran's left ear pure 
tone threshold at 3000 Hertz.  The relevant regulation 
requires this information in order to arrive at an average 
pure tone threshold, which, in turn, is used to assess the 
disability level.  See 38 C.F.R. § 4.85 (2004).  Thus, this 
lack of information affects the Board's ability to apply the 
appropriate criteria.  

In addition, the June 2004 private medical records refer to a 
December 2003 evaluation.  That evaluation is not in the 
claims folder.  Accordingly, on remand, the RO should obtain 
medical records the pertinent medical provider from 2002 to 
the present, including records of that December 2003 
evaluation.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should request that the 
veteran identify all medical providers, 
both VA and non-VA, who have treated him 
for hearing loss from 2002 to the 
present.  In any event, the RO should 
seek authorization from the veteran and 
should then seek copies of medical 
records from Connely, Pflug & Owen M.D., 
P.C. in Kearney, Nebraska, for treatment 
of hearing loss from 2002 to the 
present.  The RO should ensure that the 
records include copies of the 
aforementioned December 2003 
audiological evaluation.

2.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and severity of his 
bilateral hearing loss disability.  All 
necessary information (including all 
relevant pure tone thresholds and the 
average pure tone threshold, as defined 
by 38 C.F.R. § 4.85 (2004)) should be 
measured and set forth in the 
examination report.

3.  Upon completion of the foregoing, 
the RO should then readjudicate the 
veteran's claim for an increase in the 
10 percent rating for bilateral hearing 
loss.  The RO should consider all 
applicable rating criteria, including 
38 C.F.R. § 4.85 and 38 C.F.R. § 4.86 
(2004).  If the decision remains adverse 
to the veteran, the RO should then 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for any necessary 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  All claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


